Per Curiam.
The issue in this case is whether the appeal was timely taken. 1
An appeal from an order granting or denying a prejudgment remedy is a final judgment for purposes of appeal. General Statutes § 52-2781.2 The timetable for taking such an appeal is also provided in the statute. Subsection (b) provides: “No such appeal shall be taken except within seven days of the rendering of the order from which the appeal is to be taken.”
*145In this case, the order was rendered on November 6, 1985. The appeal was not taken until November 19, 1985. The plaintiffs’ appeal should have been filed on or before November 13, 1985. The time within which the appeal could have been filed was exceeded by six days.
“ ‘ “The right of appeal is purely statutory and is accorded only if the conditions fixed by statute and the rules of court for taking and prosecuting the appeal are met.” ’ Prevedini v. Mobil Oil Corporation, 164 Conn. 287, 293, 320 A.2d 797 (1973), quoting Howarth v. Northcott, 152 Conn. 460, 462, 208 A.2d 540 (1965).” DeTeves v. DeTeves, 202 Conn. 292, 295, 520 A.2d 608 (1987).
The appeal is dismissed.

 The issue as presented by the parties was whether the plaintiffs had established probable cause for the dissolution of a prejudgment remedy of attachment for a claim arising under the Connecticut Unfair Trade Practices Act, General Statutes §§ 42-110a through 42-110q.


 General Statutes § 52-2781 (a) provides: “appeal, (a) An order (1) granting or denying a prejudgment remedy following a hearing under section 52-278d or (2) granting or denying a motion to dissolve or modify a prejudgment remedy under section 52-278e or (3) granting or denying a motion to preserve an existing prejudgment remedy under section 52-278g shall be deemed a final judgment for purposes of appeal.”